 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GINA TOMASELLI, CSBN 267090
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8          Attorneys for Defendant

 9
                                    UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
11

12   PATRICK A. BOCKARI,                            )
                                                    )   Case No. 2:19-CV-00698-TLN-AC
13                         Plaintiff,               )
            v.                                      )   MOTION AND PROPOSED ORDER FOR
14                                                  )   EXTENSION OF TIME TO FILE ANSWER
     ANDREW SAUL,1                                  )   AND ADMINISTRATIVE RECORD
15   Commissioner of Social Security,               )
                                                    )
16                         Defendant.               )
                                                    )
17

18
            Andrew Saul, Commissioner of Social Security (Defendant), through counsel of record,
19
     requests an extension of time of thirty (30) days to file his Answer and the Administrative Record. The
20
     current due date is September 9, 2019. The new date will be October 9, 2019. Defendant requests this
21
     extension because the administrative record is not yet available and the Commissioner requires more
22
     time to compile the paper copy of the record. Defendant’s request is made in good faith with no
23
     intention to unduly delay the proceedings. Defendant further requests that all other deadlines be
24
     1
       Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
25   pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)
26   (action survives regardless of any change in the person occupying the office of Commissioner of Social
     Security).

                                                        -1-
 1   extended accordingly, such that Plaintiff’s motion for summary judgment shall be due November 25,

 2   2019.

 3           Counsel for Defendant contacted Plaintiff, Patrick A. Bockari, on September 5, 2019, via

 4   telephone to request consent to file this extension. Plaintiff refused to consent.

 5
                                                   Respectfully submitted,
 6

 7
     Date: September 5, 2019                       MCGREGOR W. SCOTT
 8                                                 United States Attorney

 9                                                 /s/ Gina Tomaselli
                                                   GINA TOMASELLI
10                                                 Special Assistant United States Attorney
11                                                 Attorneys for Defendant
12
                                                   ORDER
13

14        GOOD CAUSE APPEARING, PURSUANT TO THIS MOTION, IT IS SO ORDERED.
     DEFENDANT SHALL FILE HIS ANSWER AND THE ADMINSITRATIVE RECORD ON OR
15   BEFORE OCTOBER 9, 2019.

16
     DATED: September 6, 2019
17

18

19

20

21

22

23

24

25

26


                                                         -2-
